Citation Nr: 0738266	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) due to personal trauma.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the U.S. Army from 
March 22, 1983 to November 15, 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2007 Order, the Court 
endorsed an unopposed September 2007 Motion for Remand by the 
Secretary of Veteran's Affairs, vacated the portion of the 
June 2007 Board decision that denied service connection for 
PTSD, and remanded this matter for readjudication consistent 
with that Motion.

This case was previously before the Board on appeal from a 
May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which declined to reopen a previously denied claim 
of service connection for PTSD.  In a June 2005 Supplemental 
Statement of the Case, the RO did reopen the claim, but 
denied service connection for PTSD due to personal trauma.  
The appeal was perfected, and was addressed by the Board in 
the June 2007 decision, which again reopened the veteran's 
claim but denied service connection.  The veteran appealed 
the Board denial to the Court.

In the Secretary's Motion, VA requested remand of the issue 
of service connection for PTSD to the Board for further 
action.  The decision on the threshold issue of whether new 
and material evidence to reopen the claim of service 
connection was undisturbed; the claim remains reopened.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The claim of service connection for PTSD due to personal 
trauma, alleged in this case to be sexual harassment by a 
Sergeant Major, was initially denied in a January 21, 1998 
rating decision on the dual grounds that there was no 
confirmed diagnosis of PTSD and that there was insufficient 
evidence to verify the alleged in-service stressor.

In March 2004, the veteran submitted a reopened claim of 
service connection for PTSD due to personal trauma, again 
alleging sexual harassment by the Sergeant Major.  In 
accordance with the VA's duties to notify and assist, 
correspondence was sent to the veteran regarding her claim on 
March 27, 2004 and April 11, 2005.  Both these letters 
informed the veteran of the need to submit new and material 
evidence to reopen the claim.  However, the cited reason for 
the prior denial of service connection was a lack of evidence 
of a nexus between the current disability and service.  The 
notifying correspondence did not address the specific 
evidentiary requirements of the veteran's claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice provided the veteran in connection with the 
reopened claim was not adequate in that it did not clearly 
describe the evidence and information needed to substantiate 
the claim.  While the notice provided also lacked appropriate 
description of the reasons for the prior denial, the issue 
involving the need for new and material evidence is no longer 
before the Board because the claim has been reopened.  Proper 
and meaningful notice to the veteran is required, however, 
regarding the evidence and information needed to substantiate 
her claim of service connection for PTSD due to military 
sexual trauma (MST).

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1MR 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR, 
IV.ii.1.D.17.g and III.iv.4.H.30.b; see also YR v. West, 11 
Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The RO should ensure that VA has fully satisfied the duties 
to notify and assist the veteran in regard to her claim for 
entitlement to service connection for PTSD as related to MST.

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  The new form identifies additional types of 
documentation that may be used to corroborate the occurrence 
of a stressor involving sexual assault, and it lists 
additional behavior changes or experiences that might occur 
following a sexual assault.  The appellant should be sent and 
asked to complete a new VA Form 21-0781a.  

Accordingly, the Board must REMAND the case to the RO for the 
following:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that she should submit all 
pertinent evidence in her possession.  
Specifically, send the veteran 
correspondence informing her of the 
evidence and information required to 
substantiate her claim of service 
connection for PTSD due to military 
sexual trauma.  This must include 
information regarding substantiation of 
allegations of personal trauma from 
sources other than service medical or 
personnel records as described in 38 
C.F.R. § 3.304(f)(3).  In so doing, the 
RO or the AMC should send the appellant a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
she complete it with as much specificity 
as possible.  The RO or the AMC should 
inform the appellant that if she fails to 
return any form that would provide 
details regarding the inservice stressor 
event or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide 
the case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

2.  Upon receipt of the veteran's 
response to the development in paragraph 
1, the RO or the AMC should undertake any 
and all further development action 
indicated by the evidence of record, then 
make a determination for the record as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  

3.  If, and only if, the RO determines 
that it is likely that the veteran's 
claimed inservice stressor did occur, the 
RO or the AMC should arrange for the 
veteran to be examined by a psychiatrist.  
The examiner should review all pertinent 
medical records in the claims file and 
the RO's determination as to whether 
there is credible supporting evidence of 
a sexual assault in service and should 
state in the examination report that such 
review was performed.  The examiner 
should determine whether PTSD may be 
diagnosed under the criteria of the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association based on 
such stressor.  The examiner should 
reconcile any contradictory evidence 
regarding the psychiatric diagnosis, and 
explain the rationale for any opinion 
given.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claim, specifically 
including consideration of 38 C.F.R. § 
3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 
272 (1999).  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative (should she obtain 
one) the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

